DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 2017/0005472 in view of Lipnicki et al. US 2017/0038418.
	Regarding claim 10, Son teaches (Figures 1-7) a cascade converter (Fig. 3), comprising: a single-phase cascade module, wherein the single-phase cascade module (20 and 23) comprises a plurality of cascade units (SM), each cascade unit comprises an AC/DC conversion circuit and a bus capacitor connected in series (Fig. 4), AC sides of all AC/DC conversion circuits of each single-phase cascade module are connected in cascade to form a cascade side of the single-phase cascade module (Fig. 4), one of the plurality of cascade units of the single-phase cascade module is selected as a first target cascade unit (SM1, Fig. 7), and the first target cascade unit having a first bus capacitor (CM); a current sampling circuit connected (detecting Iarm) with the cascade side of the single-phase cascade module with the first target cascade unit, wherein a cascade side current (iarm) of the single-phase cascade module is sampled by the current sampling circuit; a voltage sampling circuit (detecting Vsmt) electrically connected with the first target cascade unit, wherein a voltage across the first bus capacitor is sampled by the voltage sampling circuit to obtain a first sampling voltage (Vsmt); and a detecting circuit electrically connected with the current sampling circuit 
	Son does not teach wherein the detecting circuit a capacitor current through the buss capacitor according to the cascade side current and a switching signal from the AC/DC conversion circuit of the first target cascade unit and calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the capacitor current and the first sampling voltage. 
	Lipnicki teaches (Figures 1-5) wherein the detecting circuit (6) calculates a capacitor current (Idc(t)) through the bus capacitor (at 7) according to the cascade side current (par. 27) and a switching signal from the AC/DC conversion circuit of the first target cascade unit  (Sa, Sb and Sc) and calculates a first equivalent series resistance (ESR (t)) and a capacitance value (C(%)) of the first bus capacitor according to  the capacitor current and the first voltage (8). (For example: Par. 27-57)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Son to include wherein the detecting circuit calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the cascade side current and the first sampling voltage, as taught by Lipnicki, to improve the operation of the converter by determining the lifetime of the capacitor. 
	Regarding claim 11, Son teaches (Figures 1-7) wherein each cascade unit further comprises a rectifier circuit (bridge, fig. 4), and the rectifier circuit is connected with the bus capacitor in series (Cm). 
Regarding claim 14, Son teaches (Figures 1-7)  wherein another cascade unit (Sm2) is selected as a second target cascade unit from the single-phase cascade module (20) with the first target cascade unit, and the second target cascade unit has a second bus capacitor (cm), wherein the voltage sampling circuit is electrically connected with the second target cascade unit, and a voltage across the second bus capacitor is sampled by the voltage sampling circuit to obtain a second sampling voltage (Vsm(t) of Sm2), wherein the second target cascade unit and the first target cascade unit are connected in cascade (Fig. 3), and the detecting circuit (140) calculates equivalent values according to a switching signal (g(t)) from the AC/DC conversion circuit of the first target cascade unit. (For example: Par. 62-73)
	Son does not teach wherein the detecting circuit calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the cascade side current and the first sampling voltage. 
	Lipnicki teaches (Figures 1-5) wherein the detecting circuit (6) calculates a first equivalent series resistance (ESR) and a capacitance value (C(%)) of the first bus capacitor  (at 7) according to the cascade side current (par. 27) and the first voltage (at 8). (For example: Par. 27-57 )
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Son to include wherein the detecting circuit calculates a first equivalent series resistance and a capacitance value of the first bus capacitor according to the cascade side current and the first sampling voltage, as taught by Lipnicki, to improve the operation of the converter by determining the lifetime of the capacitor. 
Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 2017/0005472 in view of Lipnicki et al. US 2017/0038418 and further in view of Peng et al. US RE37126.
	Regarding claim 12, Son teaches (Figures 1-7) the AC/DC conversion circuit is an H-bridge switching circuit (Figs. 3-4)
	Son does not teach wherein the cascade converter works at a carrier phase shifting modulation.
	Peng teaches (Figures 3-7) wherein the cascade converter works at a carrier phase shifting modulation (See fig. 7). (For example: Col. 8-9)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Son to include wherein the cascade converter works at a carrier phase shifting modulation, as taught by Peng, to improve the operation of the converter by determining the lifetime of the capacitor.
Claims 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 2017/0005472 in view of Lipnicki et al. US 2017/0038418 and further in view of Laadjal et al. Online estimation of aluminum electrolytic Capacitor parameters using a modified Prony’s Method (Herein Laadjal).
	Regarding claim 20, Son teaches (Figures 1-7) a cascade converter (Fig. 3) with a bus capacitor (Cm). (For example: Par. 62-73)
	Son does not teach wherein the bus capacitor of each cascade unit is an electrolytic capacitor.
	Laadjal teaches (Figures 1-25) wherein the bus capacitor of each cascade unit is an electrolytic capacitor. (Sections II- IV)
. 

	Allowable Subject Matter
Claims 1-9 are allowable.
Claims 13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…selecting one of the plurality of cascade units as a first target cascade unit, the first target cascade unit having a first bus capacitor; sampling a voltage across the first bus capacitor to obtain a first sampling voltage; calculating an amplitude and a phase of a first ripple voltage across the first bus capacitor at a twice switching frequency according to the first sampling voltage; sampling a cascade side current of the single-phase cascade module corresponding to the first target cascade unit; calculating a first current according to the sampled cascade side current and a switching signal from the AC/DC conversion circuit of the first target cascade unit; calculating an amplitude and a phase of a first ripple current flowing through the first bus capacitor at the twice switching frequency according to the first current; and acquiring a first equivalent series resistance and a capacitance value of the first bus capacitor according to the amplitude and the phase of the first ripple voltage and the amplitude and the phase of the first ripple current..”
Claim 13; prior art of record fails to disclose either by itself or in combination:  “…wherein another cascade unit is selected as a second target cascade unit from the single-phase cascade module with the first cascade unit, and the second target cascade unit has a second bus capacitor, wherein the voltage sampling circuit is electrically connected with the second target cascade unit, and a voltage across the second bus capacitor is sampled by the voltage sampling circuit to obtain a second sampling voltage, wherein the detecting circuit calculates a second equivalent series resistance and a capacitance value of the second bus capacitor according to the second sampling voltage, the amplitude of the first ripple current of the first target cascade unit and a carrier phase difference between the second target cascade unit and the first target cascade unit.”
Claim 15; prior art of record fails to disclose either by itself or in combination:  “…wherein the first equivalent series resistance and the capacitance value of the first bus capacitor are calculated by an online monitoring method, and the method comprises steps of: calculating an amplitude and a phase of a first ripple voltage across the first bus capacitor at a twice switching frequency; calculating a first current according to the sampled cascade side current and the switching signal from the AC/DC 
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record. None of the prior art show the estimation of the capacitance and the ESR element by the process described in the claims.
Response to Arguments
Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838